 EXHIBIT 10.30



CHANGE IN CONTROL SEVERANCE AGREEMENT


THIS CHANGE IN CONTROL SEVERANCE AGREEMENT ("Agreement") is made and entered
into as of the ___ day of ___________, 2008 by and between InPlay Technologies,
Inc., a Nevada corporation (the "Company"), and _____________ (the "Executive").

Recitals


The Board of Directors of the Company (the "Board"), has determined that it is
in the best interests of the Company and its shareholders to assure that the
Company will have the continued dedication of the Executive, notwithstanding the
possibility, threat, or occurrence of a Change of Control (as defined below) of
the Company.

The Board believes it is imperative to diminish the inevitable distraction of
the Executive by virtue of the personal uncertainties and risks created by a
pending or threatened Change of Control, to encourage the Executive's full
attention and dedication to the Company currently and in the event of any
proposed Change of Control, to provide the Executive with individual financial
security and, in order to accomplish these objectives, the Board has caused the
Company to enter into this Agreement.

Agreement


NOW, THEREFORE, in consideration of the premises and mutual covenants set forth
herein, it is hereby agreed as follows:

1. Change of Control. For the purpose of this Agreement, a "Change of Control"
shall mean:

(a) the acquisition, at any time after the date hereof, by any person, entity or
"group", within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934, as amended (the "Exchange Act"), of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of 50% or
more of either the then outstanding shares of common stock or the combined
voting power of the then outstanding voting securities of the Company entitled
to vote generally in the election of directors; or

(b) at any time after the date hereof, the six (6) individuals who, as of the
date hereof, constitute the Board of Directors of the Company (as of the date
hereof, the "Incumbent Board") cease for any reason to constitute at least a
majority of Company’s Board of Directors; provided that any person becoming a
director subsequent to the date hereof whose election, or nomination for
election by the Company’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be, for
purposes of this Agreement, considered as though such person were a member of
the Incumbent Board; or

(c) Approval by the shareholders of the Company, at any time after the date
hereof, of: (i) a reorganization, merger, or consolidation with respect to which
persons who were the shareholders of the Company immediately prior to such
reorganization, merger, or consolidation do not, immediately thereafter, own
more than 50% of the combined voting power entitled to vote generally in the
election of directors of the reorganized, merged, or consolidated company's (or
entity's) then outstanding voting securities in substantially the same
proportions as their ownership immediately prior to such reorganization, merger,
or consolidation; (ii) a liquidation or dissolution of the Company; or (iii) the
sale of all or substantially all of the assets of the Company, unless the
approved reorganization, merger, consolidation, liquidation, dissolution, or
sale is subsequently abandoned.

--------------------------------------------------------------------------------





2. Termination Without Cause Or For Good Reason Following Change of Control.

(a) For purposes of this Agreement, "Cause" shall mean: (i) an act or acts of
personal dishonesty taken by the Executive and intended to result in substantial
personal enrichment of the Executive at the expense of the Company; (ii)
repeated violations by the Executive of the Executive's obligation to use his
best efforts to promote the Company’s business which are demonstrably willful
and deliberate on the Executive's part and which are not remedied in a
reasonable period of time after receipt of written notice from the Company to
the Executive; or (iii) the conviction of the Executive of a felony crime.

(b) For purposes of this Agreement, “Good Reason” shall mean: (i) any reduction
in the Executive’s base salary or benefits; (ii) a material reduction in the
Executive’s responsibilities, functions, or authority; (iii) a change in the
Company’s bonus or incentive compensation programs adversely affecting the
Executive; (iv) the Company’s (or an affiliate’s) requiring the Executive to be
based at any office or location more than fifty (50) miles from Executive’s
location of employment as of the date of this Agreement, except for travel
required in the performance of the Executive’s responsibilities; (v) any
material acts or acts of dishonesty by Company directed toward or affecting the
Executive; or (vi) any illegal act or instruction by the Company that directly
affects the Executive that is not withdrawn after the Company is notified of the
illegality by the Executive.

(c) If, upon a Change of Control or at any time during the twelve (12) month
period following a Change of Control, the Executive’s employment with the
Company is terminated either (i) by the Company for any reason other than for
Cause, or (ii) by the Executive for Good Reason, then:

(i) the Company shall pay the Executive a sum equal to the Executive’s annual
base salary (as in effect on the date hereof, on the date immediately preceding
the Change in Control, or on the effective date of Executive’s termination of
employment, whichever is greater), to be paid in a single lump sum within ten
(10) days of the effective date of the Executive’s termination of employment;

(ii) the Company shall pay the Executive a sum equal to the greater of all cash
incentive compensation payable to the Executive on account of the current fiscal
year as if the Executive had achieved 100% of all of Executive’s targets or
goals for that fiscal year, or all cash incentive compensation actually paid to
the Executive on account of the immediately preceding fiscal year, to be paid in
a single lump sum within ten (10) days of the effective date of the Executive’s
termination of employment;

(iii) the Executive and/or the Executive’s family, as the case may be, shall be
eligible for participation in and shall receive all benefits under welfare
benefit plans, practices, policies and programs provided by the Company
(including group medical, dental, vision, life, disability, accident and life
insurance plans and programs) as of the date hereof or as of the effective date
of the Executive’s termination of employment, whichever is greater, for twelve
(12) months following the effective date of the Executive’s termination of
employment; and

(iv) any stock options granted by the Company to the Executive that remain
unvested as of the effective date of Executive’s termination of employment shall
become fully vested and exercisable as of such effective date.

In no event shall the Executive be obligated to seek other employment or take
any other action by way of mitigation of the amounts payable to the Executive
pursuant to this agreement.

3.  Confidential Information and Nonsolicitation of Employees

(a) The Executive shall hold in a fiduciary capacity for the benefit of the
Company all secret or confidential information, knowledge or data relating to
the Company or any of its subsidiaries, and their respective businesses, which
shall have been obtained by the Executive during the Executive's employment by
the Company and which shall not be or become public knowledge (other than by
acts by the Executive or his representatives in violation of this Agreement).
After termination of the Executive's employment with the Company, the Executive
shall not, without the prior written consent of the Company, communicate or
divulge any such information, knowledge or data to anyone other than the Company
and those designated by it.

--------------------------------------------------------------------------------





(b) While employed by the Company and for a period of 12 months following the
date his employment is terminated, the Executive shall not, directly or
indirectly, for himself or for any other person, firm, corporation, partnership,
association or other entity, attempt to employ or enter into any contractual
arrangement with any employee or former employee of the Company, unless such
employee or former employee has not been employed by the Company for a period in
excess of six months.

4. Restrictive Covenant Agreement. Executive acknowledges and reaffirms, and
agrees to abide by, all of the terms and conditions of the Confidentiality,
Intellectual Property, and Restrictive Covenant Agreement that Executive
previously executed with the Company (the “Restrictive Covenant Agreement”),
including all of the terms and conditions thereof that survive the termination
of Executive’s employment relationship with the Company. Executive acknowledges,
represents, and agrees that: (i) a true and correct copy of the Restrictive
Covenant Agreement is attached hereto as Exhibit A; (ii) the Restrictive
Covenant Agreement is a valid and enforceable agreement, and that all of its
terms and conditions are binding on Executive. Executive understands,
acknowledges, and agrees that the Company would not enter into this Agreement
with Executive without the acknowledgements, representations, and agreements
made by Executive in this Section 4.

5. Successors. This Agreement shall inure to the benefit of and be enforceable
by the Executive’s legal representatives. This Agreement shall inure to the
benefit of and be binding upon the Company and its successors and assigns.

6. Miscellaneous

(a) This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of Arizona, without reference to principles of
conflict of laws. The captions of this Agreement are not part of the provisions
hereof and shall have no force or effect. This Agreement may not be amended or
modified otherwise than by a written agreement executed by the parties hereto or
their respective successors and legal representatives.

(b) All notices and other communications hereunder shall be in writing and shall
be given by hand delivery to the other party or by registered or certified mail,
return receipt requested, postage prepaid, addressed as follows:

 

If to the Executive:

       

If to the Company:

 

InPlay Technologies, Inc.

13845 North Northsight Boulevard

Scottsdale, Arizona  85260

Attention: Steven P. Hanson

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

--------------------------------------------------------------------------------





(c) The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement.

(d) The Company may withhold from any amounts payable under this Agreement such
Federal, state or local taxes as shall be required to be withheld pursuant to
any applicable law or regulation.

(e) The Executive's failure to insist upon strict compliance with any provision
hereof shall not be deemed to be a waiver of such provision or any other
provision thereof.

(f) This Agreement contains the entire understanding of the Company and the
Executive with respect to the subject matter hereof.

(g) This Agreement is not an employment contract for any particular term and,
except as may be provided in any written employment agreement between the
Company and Executive, if any, Executive’s employment at all times is and will
continue to be for an unspecified duration and constitutes “at-will” employment,
unless otherwise agreed to in writing by the Company and Executive. Executive
acknowledges that this employment relationship may be terminated at any time,
with or without cause, and with or without notice, at the option either of the
Company or Executive. Executive agrees and acknowledges that nothing set forth
in this Agreement or the existence of this Agreement shall alter or modify the
at-will relationship between Executive and the Company. Upon a termination of
the Executive's employment prior to a Change in Control, there shall be no
further rights of the Executive under this Agreement.

(h) Executive hereby waives any right to receive any severance payment or
benefit that Executive may otherwise be entitled to receive after a Change in
Control, other than those provided in this Agreement, for so long as this
Agreement is in force and effect.



IN WITNESS WHEREOF, the Executive has hereunto set his hand and, pursuant to the
authorization from its Board of Directors, the Company has caused this agreement
to be executed in its name on its behalf, all as of the day and year first above
written.



   

[EMPLOYEE NAME]

 

INPLAY TECHNOLOGIES, INC.

 

By:

 

Steven P. Hanson

Chief Executive Officer

